FILED
                                                                          IN THE OFFICE OF THE
                                                                       CLERK OF SUPREME COURT
                                                                            DECEMBER 8, 2022
                                                                        STATE OF NORTH DAKOTA



                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                  2022 ND 223

Kathy Schmidt,                                        Plaintiff and Appellant
     v.
Margaret Hageness, Patrick Hageness;
Patricia Slaubaugh, Bonnie Strand,
Elaine Hornaday,                                                 Defendants
     and
Lutheran Social Services (LSS),
Guardian of Shirley M. Hageness,
Scott Landa Lutheran Social Services,
Eryn Jager Lutheran Social Services,
Diane Osland Lutheran Social Services
and any and unknown parties,                       Defendants and Appellees

                                  No. 20220219

Appeal from the District Court of Pierce County, Northeast Judicial District,
the Honorable Anthony S. Benson, Judge.

AFFIRMED.

Per Curiam.

Kathy Schmidt, Gilbert, AZ, self-represented, plaintiff and appellant;
submitted on brief.

Scott J. Landa, Grand Forks, ND, for defendants and appellees Lutheran
Social Services as Guardian for S.M.H.; Eryn Jager and Diane Osland;
submitted on brief.

Lawrence E. King, Bismarck, ND, for defendant and appellee Scott J. Landa;
submitted on brief.
                             Schmidt v. Hageness
                                No. 20220219

Per Curiam.

[¶1] Kathy Schmidt appeals from a district court order dismissing her quiet
title complaint based on lack of standing and res judicata. She argues the
district court erred by rejecting a document labeled “warranty deed” as
evidence of title. The same “warranty deed” was offered in Schmidt v.
Hageness, 2022 ND 179 (Schmidt I) and Schmidt v. Hageness, 2022 ND 180
(Schmidt II) to support a quiet title in different counties. In both cases we
affirmed dismissal of Schmidt’s complaint based on standing and res judicata
because invalidity of the proffered deed was adjudicated in Matter of the
Guardianship and Conservatorship of S.M.H., 2021 ND 104, 960 N.W.2d 811.
In S.M.H., we affirmed that the “warranty deed” relied on in both Schmidt
complaints did not meet the requirements of N.D.C.C. §§ 47-10-01 and 47-10-
05; therefore, she did not have a valid property interest and could not bring a
quiet title action under N.D.C.C. § 32-17-01. 2021 ND 104, ¶ 23. For the
reasons stated in Schmidt I and Schmidt II, we summarily affirm under
N.D.R.App.P. 35.1(a)(7).

[¶2] Jon J. Jensen, C.J.
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte
     David W. Nelson, S.J.



[¶3] The Honorable David W. Nelson, S.J., sitting in place of VandeWalle, J.,
disqualified.




                                      1